Title: To George Washington from the Board of War, 28 September 1779 [letter not found]
From: Board of War
To: Washington, George

Letter not found: from the Board of War, 28 September. On 2 Oct., GW wrote to the Board of War: “I have this moment received yours of the 28th inclosing a Resolve of the same date directing the detention of Majors General Phillips and Reidhesel and their families untill the further order of Congress.” For an indication of additional contents of this letter, see GW to Abraham Skinner, 2 October.